DETAILED ACTION
This is on the merits of Application No. 17/575677, filed on 01/14/2022. Claims 1-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 11 states “coupleable” and should state --couplable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0378476 to Huang et al in view of U.S. Patent App. Pub. No. 2019/0093757 to Remboski et al.
Huang discloses:
(Claim 1) A lubricant supported electric motor assembly (Fig. 1) comprising: an electric motor module including a stator (2) and a rotor (3) rotatably disposed within said stator to define a first gap therebetween; said rotor extending along an axis A between a first rotor end and a second rotor end to present an inner rotor surface defining an internal rotor cavity (cavity of 4); a shifting and first stage module (5-10 and 12-15) disposed within said internal rotor cavity and including a first planetary gear reducer assembly (gears 5-7 and 9) operably connected with said rotor for rotation therewith; said shifting and first stage module including an output gear (where 8 meshes with 10) rotatably aligned on the axis A and selectively coupleable to said first planetary gear reducer assembly for selective rotation therewith (selective through element 8); a final drive module disposed adjacent said shifting and first stage module and including a second planetary gear reducer assembly (11) operably coupled with said output gear for rotation therewith (see Fig. 1, shaft 10); and said shifting and first stage module including a shifting mechanism (8) configured to establish said selective coupling between said first planetary gear assembly and said output gear to transfer adjustable torque from said shifting and first stage module to said final drive device.
(Claim 2) wherein said shifting mechanism (see Fig. 3) includes at least one slider clutch (8-3) rotatable with and axially slideable 25Atty. Docket No. 95595-2 relative to said output gear (8-5) from a neutral position (shown in Fig. 3) wherein said at least slider clutch is disposed in spaced and non-engaged relationship with said first planetary gear reducer assembly to an engaged position wherein said at least one slider clutch is moved axially towards and into selectively coupled relationship with said first planetary gear reducer assembly to establish said selective coupling between said first planetary gear reducer assembly and said output gear (par. [0031] engages axially to first planetary gear reducer).
(Claim 3) said electric motor module including a rotor plate (4) secured to said first rotor end and simultaneously rotatable about said axis A with said rotor; said first planetary gear reducer assembly including a first sun gear (5) operably interconnected with said rotor plate and simultaneously rotatable about said axis A with said rotor plate to establish said operable connection between said electric motor module and said shifting and first stage module.
(Claim 4) said electric motor module including a motor support housing (1) extending along the axis in surrounding relationship with said stator and said rotor from a first motor housing end to a second motor housing end; a motor housing cover secured to said first motor housing end and disposed adjacent said first rotor end of said rotor and said rotor plate (see left side of Fig. 1);26Atty. Docket No. 95595-2 said rotor plate including a spindle extending axially away from said rotor plate in axially aligned relationship about the axis A (see portion of 4 below 19-1); and said motor housing cover including a motor bearing (19-1) disposed in aligned relationship with the axis A for receiving said spindle of said rotor plate and rotatably support said rotor relative to said motor housing cover.
Huang does not disclose:
(Claim 1) a lubricant disposed in said first gap for supporting said rotor relative to said stator.
Remboski teaches:
(Claim 1) a lubricant (16) disposed in said first gap (G) for supporting said rotor (12) relative to said stator (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Huang to have a lubricant disposed in the gap between the rotor and stator, as taught by Remboski, in order to help improve shock and vibration absorption, reduce stiffness, and help provide temperature regulation.

Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claim 5. Particularly, the first planetary gear reducer assembly includes a first ring gear and the slider of the clutch engages the ring gear for a low gear arrangement. Huang is the closest prior art of record. Huang discloses a low gear and high gear, but not through the use of a ring gear in a planetary gearset. Such a transmission is not disclosed nor rendered obvious through the known prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jenkins (US 2005/0236198) discloses a hub drive system.
Terada (US 2002/0117916) discloses an electric motor driven wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659